  

t
Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

14

te
‘
\
a

Case 1:19-cr-00646-AJN Document 27 Filed 01/21/20 Page 1 of 1

__U,S. Department of Justice
ey
United States Attorney
{ a . .
Southern District of New York
4
‘mechivio J. Mollo Building

One,Saint Andrew's Plaza

en 0 4 0 if) C New York 10007
‘ . -Jdangary 21, 2020
. sanuary \ 3)

HON/ALISON J° NATHAN
UNITED STATES DISTRICT JUDGE

Re: United States v. El Mokadem, 19 Cr. 646 (AJN)

Dear Judge Nathan:

On Friday, a superseding indictment was docketed in the above-captioned case. This
indictment adds an additional count of wire fraud in Count Five, charging the defendant with
falsely representing that he had prepaid the balance of a business credit card in order to convince
the card provider to extend him approximately $6 million in credit to which he was not entitled.

The Government respectfully requests that the Court schedule a conference at which the
defendant can be arraigned on the new indictment. Because Count Five concerns conduct
occurring in October 2019, while the defendant was on pretrial release in this case, the Government
also intends to address the defendant’s bail status at that time.

 

 

An arraignment on Count Five of the
superseding indictment is hereby scheduled
for January 30 at 3 p.m.

SO ORDERED,

 

 

Very truly yours,

GEOFFREY S. BERMAN
United States Attorney

by: Me ; Wh —- — 7
I

Andrew A. Rohrbach
Assistant United States Attorney
(212) 637-2345

 

 
